Citation Nr: 1414657	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  08-29 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a neurological disability of the left upper extremity (to include left arm and hand numbness).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The Veteran had active duty service from July 1966 to February 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in November 2011 and June 2013, when the Board remanded the current issues for additional development.

This appeal was processed using the paperless Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of an electronic record.  The Board has also reviewed Virtual VA to ensure that the complete record is considered.

The issues of entitlement to service connection for a left shoulder disability, retina detachment, a heart disability, scarlet fever/tonsil disability, bilateral hearing loss, and tinnitus, as well as whether new and material evidence has been received to reopen the claims for service connection for posttraumatic stress disorder (PTSD), a bilateral knee disability, and a back disability, have been raised by the record (in a June 2013 submission from the Veteran), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  A neck disability was not manifested in active service or for many years after service discharge, nor is a neck disability otherwise causally related to active duty service.

2.  A neurological disability of the left upper extremity was not manifested in active service or for many years after service discharge, nor is a neurological disability of the left upper extremity otherwise causally related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a neurological disability of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran with pre-adjudication notice by letters dated in February 2007 and May 2007.  The notifications complied with Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim for service connection and the relative duties of VA and the claimant to obtain evidence.  The notifications also complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying the five elements of a service connection claim.

At the hearing before the undersigned, the Veteran was advised of the criteria for service connection for his claimed disabilities.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notices.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA has obtained service, VA, and private treatment records, reviewed the Veteran's Virtual VA and VBMS files, assisted the Veteran in obtaining evidence, afforded the Veteran pertinent VA examinations in August 2012, and afforded the Veteran a Board hearing in May 2011.  Absent any credible competent evidence suggesting that the Veteran's neurological disability of the left upper extremity may have been associated with his service, a medical nexus opinion regarding direct service connection is not warranted, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

The Veteran was notified (via an August 2012 letter and a December 2012 memorandum of unavailability) that VA was unable to obtain any inpatient clinical records showing treatment for his alleged in-service automobile accident at the Phubai Marine Hospital in 1968.  The Veteran was also notified (via a December 2012 phone call and a December 2012 memorandum of unavailability) that VA was unable to obtain his Line of Duty status for his alleged in-service automobile accident.  The Board has determined that VA's development regarding the aforementioned records has been exhaustive, and that any further attempts at development for such records would be fruitless.  As such, all known and available records relevant to the issues being decided on appeal have been obtained and associated with the record, and the Veteran and his representative have not contended otherwise.

All of the relevant development requested by the Board's November 2011 and June 2013 remands was fully completed (namely, providing pertinent notice, obtaining relevant treatment records, and affording VA examinations with medical opinions) with regard to the issues being decided on appeal, and therefore the remand orders were fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claims for service connections for a neck disability and a neurological disability of the left upper extremity at this time.

Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event  in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Degenerative arthritis and organic diseases of the nervous system are listed chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

The Veteran contends that he currently has a neck disability which is related to an in-service truck accident and/or in-service parachute jumps.  He also contends that he currently has a neurological disability of the left upper extremity which is related to his in-service paratrooper duty and/or his current neck disability.

The Veteran's service treatment records (STRs) are silent for any complaints, findings, diagnosis, or treatment of either a neck disability or a neurological disability of the left upper extremity.  [As noted above, any inpatient clinical records showing treatment for his alleged in-service automobile accident at the Phubai Marine Hospital in 1968, as well as his Line of Duty status for his alleged in-service automobile accident, were unable to be obtained despite VA's exhaustive development efforts.]  The Veteran's service personnel records reflect that he completed an Airborne Course in service.  His DD Form 214 documents his military occupational specialty (MOS) as a radio teletyper operator.

Eighteen years after his service discharge, at a March 1987 VA psychiatric examination, the Veteran reported that "sometimes his arms go to sleep on him and are weak."  Twenty years later, a February 2007 VA treatment record documented his complaints of neck pain.  A March 2007 VA treatment record noted that the Veteran had undergone bilateral carpal tunnel releases at a private facility in 1990.  May 2007 cervical spine VA x-rays revealed mild degenerative change, most significant at C5-6 and C6-7.  At his May 2011 hearing, the Veteran provided testimony in support of his contentions regarding the etiology of his claimed disabilities.  He also testified that he did not seek treatment for his neck right after his military service.

At an August 2012 VA neck examination, the Veteran reported that before his release from active duty, he remembered having neck pain which had continued to the present time.  He recalled no specific treatments for his neck during military service, but he reiterated his contentions that he may have injured himself during a truck accident in service or during multiple parachute landing falls in service.  He also reported that, beginning about 1980, he noticed finger numbness and pain from the elbows to the hands.  He reported that, after his 1990 carpal tunnel surgery, his hand symptoms had improved for about five years.  The examiner diagnosed the Veteran with degenerative joint disease of the cervical spine, most significant at C5-6 and C6-7.  The examiner opined that, based on a review of the record, it is not at least as likely as not that any current neck disability is causally related to any injury or disease noted in service.  For rationale, the examiner noted that there is no record of treatment or complaint of neck problems occurring in service, and also noted that during the nearly 40 years since the Veteran's military service, he experienced aging and other possibly traumatic injuries including a fall resulting in three surgeries on his low back in the early 1980s.  The examiner therefore opined that it is not possible to relate the Veteran's current degenerative process in the neck with 50 percent probability to some event decades ago.

At an August 2012 VA peripheral nerves examination, the examiner diagnosed the Veteran with bilateral carpal tunnel syndrome and bilateral ulnar neuropathy, with the current left arm and hand numbness related to both compressive ulnar and median neuropathies.  The examiner opined that it is not at least as likely as not that the Veteran's current left arm and hand disabilities are proximately due to, or caused by, any neck disability.  The examiner also opined that it is not at least as likely as not that the Veteran's current left arm and hand disabilities have been aggravated by any neck disability.  For rationale, the examiner noted that whether or not a cervical spine radiculopathy resulted in some residual numbness in the left ulnar forearm and little finger is not easily determined, and that there are several possibilities playing a role in the Veteran's hand numbness (with speculation in one instance involving his neck condition).  The examiner therefore opined that, based on the current examination, it is likely that the Veteran's current left hand numbness is arising from neuropathies of the ulnar nerve rather than a neck condition with radiculopathy.  [As noted above, absent any competent evidence suggesting that the Veteran's neurological disability of the left upper extremity may have been associated with his service, a medical nexus opinion regarding direct service connection is not necessary.]

Following the August 2012 VA examinations, private and VA treatment records reflect the Veteran's ongoing complaints of neck pain and left arm/hand numbness.  Such records also document that, in May 2013, the Veteran again underwent left carpal tunnel surgery.

As outlined above, the Veteran's STRs do not contain any complaints, findings, diagnosis, or treatment of either a neck disability or a neurological disability of the left upper extremity.  Furthermore, the record reflects that the Veteran was not diagnosed with either a neck disability or a neurological disability of the left upper extremity until many years after his discharge from service, as he underwent left carpal tunnel release in 1990, and was diagnosed with mild degenerative change in his cervical spine in May 2007.  Finally, the August 2012 VA examiner provided adequate rationale for the opinion that it is not at least as likely as not that any current neck disability is causally related to any injury or disease noted in service.

The Veteran has offered his own opinions on etiology, stating that his symptoms of neck disability and neurological disability of the left upper extremity began during service (or as a result of in-service events) and continued thereafter.  Based on the overall record, the Board does not find such assertions credible.  The Veteran's failure to report any claimed continuing symptoms for many years after service reduces his credibility.  With regard to the left upper extremity, the Veteran reported to a VA examiner that the symptoms first began in about 1980.  Moreover, his statements to the examiner seem to be to the effect that he believes his symptoms may be due to service.  A medical examiner has also suggested that age and other post-service injuries must be considered; the examiner offered a negative nexus opinion.  

[The Board notes that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, while the Veteran has claimed that his neurological disability of the left upper extremity is secondary to his neck disability, the Board has concluded in this decision that service connection is not warranted for a neck disability.  Furthermore, the Veteran is not currently service-connected for any disabilities.  Therefore, the provisions of 38 C.F.R. § 3.310 do not apply in the current case.]

Given the absence of a diagnosis of either a neck disability or a neurological disability of the left upper extremity in service; the absence of manifestations of such disabilities to a compensable degree within the first post-service year; the passage of many years after his service discharge before such disabilities were first complained of or diagnosed in the evidence of record; and the absence of any competent evidence linking any current neck disabilities or neurological disabilities of the left upper extremity to service, the preponderance of the evidence is against the claims; there is no doubt to be resolved.  Service connection for a neck disability and for a neurological disability of the left upper extremity is not warranted.


ORDER

Entitlement to service connection for a neck disability is not warranted.  Entitlement to service connection for a neurological disability of the left upper extremity (to include left arm and hand numbness) is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


